DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claim [15] is objected to because of the following informalities:  in claim 15 line 2, the limitation reciting “ the generating module”  is meant to be “ the score generating module”.  Appropriate correction is required.

Claim Interpretation
3. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


4.  Claim limitations “a receiving module (in claims 11 and 15) configured to; a determining module configured to; a camera selection module configured to; a score generating module configured to;   and a capturing module configured to ;” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder, a receiving module (claims 11 and 15) ; a determining module ; a camera selection module;  a score generating module; and a capturing module , coupled with functional language “configured to - - -”.

5.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11-20  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, the written description fails to clearly link or associate the above disclosed structures a receiving module (claims 11 and 15) ; a determining module ; a camera selection module;  a score generating module; and a capturing module, including a program required to be executed by the above structure to perform the claimed function. Thus the examiner issues the following 112 (b) and 112 (a) rejection.

                                                   Claim Rejections - 35 USC § 112
        The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.  claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The written description fails to clearly link or associate the above disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

7.  Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure must show with reasonable clarity to those skilled in the art that applicant was in possession of the invention as claimed. Possession is shown by describing the claimed invention with all of its limitations. For example, a mere restatement of the function in the specification without more description of the means that accomplish the function would likely fail to provide adequate written description under section § 112(a) for a § 112(f) limitation. 
                                       
                      To overcome the rejection Applicant may:
 (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or 
(b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8. Claims [1-20]  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deangelis (US. 2018/ 0070057) in view of SHINKEVICH (WO-2017/023202) hereinafter SHINKEVICH.


Re Claim 1,  Deangelis discloses a method performed by user equipment (UE) for selecting a camera among multi-camera (see fig. 26), the method comprising: receiving a first user instruction to capture a scene comprising at least one object (see step 2602 fig. 26 and  ¶0200, In step 2602, method 2600 receives an image capture request for a location);  In one example of step 2604, external interaction device 2330 converts the defined location received in step 2602 into a location relative to cameras 2310 and field 2308 and sends the converted location to camera control device 2304 which determines at least one of cameras 2310 that is optimal for capturing an image of the converted location)    the converted location), information about the at least one object in the scene (see ¶0200, seat), and a type of the scene (see ¶00200, seat location 2307); determining scene information based on the depth information (see ¶0200, converts the defined location received in step 2602 into a location relative to cameras 2310 and field 2308 and sends the converted location to camera control device 2304 which determines at least one of cameras 2310 that is optimal for capturing an image of the converted location [image location being the depth information and seat location 2307 being the scene information), wherein the scene information comprises identification information of the at least one object in the scene and distance information to the UE from each object from among the at least one object; (see ¶0200,  In one example of step 2604, external interaction device 2330 converts the defined location received in step 2602 into a location relative to cameras 2310 and field 2308 and sends the converted location to camera control device 2304 which determines at least one of cameras 2310 that is optimal for capturing an image of the converted location. In another example of step 2604), and selecting a camera, from among a plurality of cameras for capturing the scene, based on the scene information (see ¶0020, camera control device 2304 determines camera 2310(2) as the optimal camera for capturing images of seat location 2307). 

Deangelis discloses  determining a depth information (see step 20064, fig. 26 and ¶0200, In one example of step 2604, external interaction device 2330 converts the defined location received in step 2602 into a location relative to cameras 2310 and field 2308 and sends the converted location to camera control device 2304 which determines at least one of cameras 2310 that is optimal for capturing an image of the converted location). However Deangelis doesn’t seem to explicitly disclose detecting time of flight (TOF) sensor information relating to the scene, wherein the TOF sensor information comprises a depth of each pixel in a visible image of the scene and in an infrared (IR) image of the scene, and determining depth information based on the TOF sensor information.

 Nonetheless in the same field of endeavor SHINKEVICH disclose an image processing system (see  figs. 11-12 and abstract, time of flight camera). SHINKEVICH further discloses    detecting time of flight (TOF) sensor information relating to the scene, wherein the TOF sensor information comprises a depth of each pixel in a visible image of the scene and in an infrared (IR) image of the scene, and determining depth information based on the TOF sensor information (see ¶¶ 0029, and 0083).
 
 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Deangelis a before the effective filling date of the claimed invention by the teachings of SHINKEVICH for example by incorporating the system of SHINKEVICH in the device of   Deangelis a will allow to identify objects and region of interest using a time of flight monitoring system, thus enhancing usability.


Re Claim 2,   Deangelis as modified , further comprising generating a preview for capturing the scene based on the selected camera (see Deangelis  ¶0097, that evaluate certain characteristics of the determined ball movement, sporting plays may be anticipated and captured, [ by the virtue of observing the object before capturing]).. 

Re Claim 3, Deangelis as modified discloses, further comprising confirming an accuracy of the scene information based on the TOF sensor information (see. SHINKEVICH, figs. 11-12[ by the virtue of identifying and processing region of interest]) 

Re Claim 4,  Deangelis a as modified further discloses, further comprising: generating a score for each camera from among the plurality of cameras based on the scene information, wherein the score is indicative of a suitability of the respective camera for capturing the scene; and selecting the camera with a highest score, from among the plurality of cameras, for capturing the scene (see Deangelis a ¶0078, . Camera control device 204 uses the directional information for optimal camera assignment to each object 206. As object 206(1) proceeds around circuit 224, camera control device 204 for example selects and controls each camera 210 to capture image data of object 206(1), e.g., based upon distance between object 206(1) to each camera).  

Re Claim 5,  Deangelis  as modified further discloses, further comprising: receiving a second user instruction to reject the preview generated based on the selected camera for capturing the scene; and receiving a third user instruction to select a different camera from among the plurality 

Re Claim 6,  Deangelis as modified further discloses, wherein the plurality of cameras comprises at least one from among a wide camera, a tele camera, an ultrawide camera, and a macro camera (see ¶0071, . Camera control device 104 controls a camera 110 assigned to the featured player (object). Camera 110 zooms in on the featured player, such that the featured player occupies a majority of the field of view [ when capturing for example a wide angled view]. 

Re Claim 7,  Deangelis as modified further discloses, wherein the scene information comprises at least one from among a number of objects in the scene, a type of the scene, a type of each object from among the at least one object, a light condition, a priority level of each object from among the at least one object, and a focus point (see ¶ 0192, spectator's seat location)  

Re Claim 8 Deangelis as modified by SHINKEVICH  (combination)  discloses :system 100 may continually image selected (i.e., tracked) players, the "area around the ball" or "the leader of a race," to capture game highlights and relevant image data without requiring one or more skilled people at the sporting venue to operate cameras.”  See Deangelis ¶0072.   However the combination doesn’t seem to explicitly discloses after receiving the first user instruction, capturing the scene with a default camera of the multi-camera to generate a first picture; selecting another camera of the multi-camera, from among the plurality of cameras, for capturing 
 Nonetheless it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling dated of the claimed invention since it has been held that the where the general conditions of a claim are disclosed in the prior art or given the teachings of the combination (see for example Deangelis  ¶0072) it only requires an obvious modification of the prior art (the combination)  in order to arrive at the claimed invention.

Re Claim 9, Deangelis as modified further discloses, wherein the multi-camera comprises at least one from among a wide camera, a tele camera, an ultrawide camera, and a macro camera (see ¶0071, . Camera control device 104 controls a camera 110 assigned to the featured player (object). Camera 110 zooms in on the featured player, such that the featured player occupies a majority of the field of view [when capturing for example a wide angled view]).

Re Claim 10, Deangelis as modified further discloses, wherein the scene information comprises at least one from among a number of objects in the scene, a type of the scene, a type of each object from among the at least one object, a light condition, a priority level of each object from among the at least one object, and a focus point (see ¶ 0192, spectator's seat location). 

Re Claim 11,  Deangelis a user equipment (UE) for selecting a camera among multi-camera (see  fig. 1), the UE comprising: a receiving module configured to receive: a first user instruction to capture a scene comprising at least one object (see 114 fig. 1); and and a camera selection module operably coupled to the determining module and configured to select a camera, from among a plurality of cameras, for capturing the scene, based on the scene information (see ¶0020, camera control device 2304 determines camera 2310(2) as the optimal camera for capturing images of seat location 2307). 

time of flight (TOF) sensor information relating to the scene, wherein the TOF sensor information comprises a depth of each pixel in a visible image of the scene and in an infrared (IR) image of the scene; a determining depth information of the scene based on the TOF sensor information.

 Nonetheless in the same field of endeavor SHINKEVICH disclose an image processing system (see  figs. 11-12 and abstract, time of flight camera). SHINKEVICH  further discloses    time of flight (TOF) sensor information relating to the scene, wherein the TOF sensor information comprises a depth of each pixel in a visible image of the scene and in an infrared (IR) image of the scene; a determining depth information of the scene based on the TOF sensor information, (see ¶¶ 0029, and 0083).
  
Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Deangelis a before the effective filling date of the claimed invention by the teachings of SHINKEVICH for example by incorporating the system of SHINKEVICH in the device of   Deangelis a will allow to identify objects and region of interest using a time of flight monitoring system, thus enhancing usability.


Re Claim 12, Claim 12 has substantially same limitation as claim 2 above thus rejected by the same reasoning.
 

Re Claim 13, Claim 13 has substantially same limitation as claim 3 above thus rejected by the same reasoning.

 Re Claim 14, Claim 14 has substantially same limitation as claim 4 above thus rejected by the same reasoning.


 Re Claim 15,   Claim 15 has substantially same limitation as claim 5 above thus rejected by the same reasoning.

Re Claim 16,   Claim 16 has substantially same limitation as claim 6 above thus rejected by the same reasoning.


Re Claim 17, Claim 17 has substantially same limitation as claim 7 above thus rejected by the same reasoning.

Re Claim 18, Claim 18 has substantially same limitation as claim 8 above thus rejected by the same reasoning.

Re Claim 19, Claim 19 has substantially same limitation as claim 9 above thus rejected by the same reasoning.

Re Claim 20, Claim 20 has substantially same limitation as claim 10 above thus rejected by the same reasoning.

Conclusion
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AHMED A BERHAN/Primary Examiner, Art Unit 2698